



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bristol, 2021 ONCA 145

DATE: 20210309

DOCKET: M52247 (C64759)

Watt, Benotto and Jamal JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Roger Bristol

Applicant

Andrew Menchynski, for the applicant

Manasvin Goswami, for the respondent

Heard: March 1, 2021 in writing

REASONS
    FOR DECISION

[1]

The appellant seeks an order for production of
    the lockdown records of Toronto South Detention Centre during the period of his
    detention there prior to his sentencing on September 19, 2016. The respondent
    consents to the order under s. 683(1)(a) of the
Criminal

Code
,
    but reserves the right to challenge the admissibility of these records when
    they are tendered as fresh evidence on the hearing of the appellants sentence
    appeal.

[2]

We are satisfied that the interests of justice
    warrant the order sought.

[3]

An order will issue, in terms to be agreed upon
    by the parties and approved by the court, directing the Superintendent of the
    Toronto South Detention Centre or their designate to produce the lockdown
    records of the Toronto South Detention Centre for the period of the appellants
    detention there prior to sentencing on September 19, 2016. The records are to
    disclose the lockdown dates and the reasons for the lockdowns.

David
    Watt J.A.

M.L.
    Benotto J.A.

M.
    Jamal J.A.


